Citation Nr: 1116712	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-32 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and posttraumatic stress disorder (PTSD), on a direct basis or as secondary to service-connected foot disabilities. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1986 and August 1986 and from February 1991 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in April 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  A copy of the transcript of that hearing is of record.  The Veteran and his representative indicated at the hearing that there were additional records that he wanted to submit.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit these records.

The Board notes that, in August 2010, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  In August 2010 statements, the Veteran submitted waivers of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

During his hearing, the Veteran clearly indicated that he wanted to expand his claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal.

Given the Veteran's description of his claim, the Board finds that recharacterization of the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and PTSD, is most appropriate and results in no prejudice to the Veteran, as the claim is being remanded for additional development.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and PTSD, contending that his claimed disorder is related to stressful in-service events as well as service-connected foot disabilities.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2010).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  

Further, lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, in the following circumstances:  when a veteran was diagnosed with PTSD in service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. § 3.304(f)(4)).  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

Service treatment notes detailed normal psychiatric findings.  A January 1986 Report of Medical History obtained at enlistment showed complaints of excessive worry and insomnia related to final exams. 

Service personnel records showed that the Veteran served on active duty in the United States Army from May 1986 to August 1986 and from February 1991 to September 1991.  The Veteran's DD Form 214 detailed that he was ordered to active duty in support of Operation Desert Shield and had foreign service for 5 months and 17 days in Southwest Asia during his period of active duty from February 1991 to September 1991.  His military occupational specialty (MOS) was listed as Material Storage and Handling Specialist.

Post-service medical evidence of record, including records from the Social Security Administration (SSA), VA outpatient treatment records dated from 1999 to 2010, and private treatment records, showed diagnoses of PTSD as well as other psychiatric disorders, including delusional disorder, affective disorder, depression, and schizophrenia.  In a November 2002 private mental status examination, a physician listed diagnoses of major depression as well as PTSD from Desert Storm experiences of seeing dead bodies.  An April 2003 disability determination from SSA indicated that the Veteran was awarded benefits based on a primary diagnosis of affective disorders and a secondary diagnosis of PTSD.  A February 2004 SSA decision indicated that the Veteran suffered from schizophrenia with delusions and incoherence.  

In a January 2007 lay statement, a friend of the Veteran identified as G.V.T. indicated that she observed the Veteran exhibit psychiatric symptoms including obsessive behavior, sleep impairment, paranoia, and depression.  She commented that the Veteran was able to hold onto many activities and jobs prior to a progressively worsening reaction to trauma to being in active service.  

During his August 2010 hearing, the Veteran reported being frightened and feeling exposed while on active duty in Saudi Arabia, as his in-service foot injuries (now service-connected as right and left foot calcaneal spurs) made it difficult for him to move around, participate in unit activities, and to evade any potential dangerous situation.   

In light of the cumulative record and the amended regulation discussed above, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Indianapolis, Indiana; however, as the claims file only includes treatment records from that facility dated up to August 2002 and from March to July 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Evidence of record also showed that the RO requested records from a private physician identified as T. M., M. D. in August 2010.  The RO should send a follow-up request to that treatment provider to obtain any pertinent records. 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate his claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and PTSD, on appeal, to include informing the Veteran that he can submit alternate sources of records, such as "buddy statements," to corroborate claimed in-service stressors.

The AMC should include a PTSD Questionnaire, instructing the Veteran to describe, with as much specificity as possible, all stressors he believes have contributed to his PTSD.  He should describe the event, the location, the date (within at least a two-month period), and the unit he was attached to at the time of the event.

If the Veteran provides sufficient information, the AMC should take all reasonable measures to corroborate the alleged stressors that occurred during his military service. The Veteran should be informed of any additional information that is needed to research his stressors.

2.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed psychiatric disorder.  Of particular interest are any VA treatment records pertaining to his claimed psychiatric disorder from the Indianapolis VAMC for the periods from August 2002 to March 2010 and from July 2010 to the present.  Also of particular interest are any private treatment records for his claimed disorder from T. M., M. D.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The AMC must thoroughly review the claims file and prepare a summary of the claimed stressors identified by the Veteran.  

4.  Thereafter, the AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.  

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressors during his period of active service:  seeing bloody and burned dead bodies, feeling fear when his functional abilities were hindered by in-service foot injuries, and any other stressors identified by the Veteran and/or the AMC/RO.   

The VA examiner should determine whether any stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.  The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder was caused or aggravated by his service-connected foot spurs. If the examiner determines that a there has been aggravation as a result of the foot spurs, the examiner should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  In doing so, the examiner should acknowledge and discuss the Veteran's assertions of a causal link between his claimed psychiatric disorder and events during active service as well as the November 2002 private mental status examination findings.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

5.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completion of the above and any additional development deemed necessary, the AMC must readjudicate the Veteran's claim on the basis of all the evidence on file and all governing legal authority.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC), which should include a summary of all of the evidence added to the record since the April 2010 SSOC.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

